Exhibit 10.1

Execution Copy

SETTLEMENT AGREEMENT

This Settlement Agreement (the “Settlement Agreement”) is made this 13th day of
March 2017 by and between (i) Peabody Energy Corporation (“PEC”) and 152 of its
direct and indirect subsidiaries, as debtors and debtors in possession
(collectively, the “Debtors”), each of which is identified in Schedule 1 (ii)
Peabody Australia Holdco Pty Ltd (“PAH”) and the entities listed in Schedule 2
(such entities and PAH collectively, “Affiliated Non-Debtors”) and (iii) the
United Mine Workers of America 1974 Pension Plan and Trust (“1974 Plan”). The
Debtors, the Affiliated Non-Debtors, and the 1974 Plan are referred to in this
Settlement Agreement collectively as the “Parties.”

RECITALS

WHEREAS, on October 29, 2015, the 1974 Plan served a Notice and Demand for
withdrawal liability on PEC and Peabody Holding Company, LLC (together with PEC,
the “Defendants”) in the amount of $644,213,301.74 on the grounds that a
principal purpose of the Defendants’ spinoff of Patriot Coal Corporation in 2007
was to evade or avoid withdrawal liability and therefore that spinoff
transaction was disregarded pursuant to ERISA § 4212(c) (the “Demand”); and

WHEREAS, on January 26, 2016, the Defendants filed with the 1974 Plan a request
for review of the Demand pursuant to ERISA § 4219(b)(2)(A) in which they, in
part, denied the allegations in the Demand and provided notice to the 1974 Plan
that the Defendants invoked their rights under ERISA § 4221(f); and

WHEREAS, on March 18, 2016, the 1974 Plan denied the Defendants’ request for
review; and

WHEREAS, on April 7, 2016, the 1974 Plan initiated an arbitration proceeding
(the ”Arbitration”) against the Defendants pursuant to ERISA § 4221 before the
American Arbitration Association (“AAA”) regarding the Demand; and

WHEREAS, on April 13, 2016 (the “Petition Date”), the Debtors commenced their
bankruptcy cases by filing voluntary petitions for relief in the United States
Bankruptcy Court of the Eastern District of Missouri (the “Bankruptcy Court”)
under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)
which chapter 11 cases have been consolidated for procedural purposes only and
are being jointly administered by the Bankruptcy Court and captioned In re
Peabody Energy Corp. et al, Case No. 16-42529 (Bankr. E.D. Mo. 2016) (the
“Bankruptcy Case”); and

WHEREAS, on August 15, 2016, the 1974 Plan filed Claim No. 4722 in the
Bankruptcy Case pertaining to the Demand in the amount of $642,657,881.00
jointly and severally against each of the Debtors (the “Claim”); and

WHEREAS, on September 8, 2016, the Debtors filed an objection to the Claim (the
“Objection”); and



--------------------------------------------------------------------------------

WHEREAS, between September and December 2016, the Debtors and the 1974 Plan
exchanged discovery and took depositions relevant to the Claim; and

WHEREAS, the Parties arbitrated the Claim before Arbitrator Martin Scheinman
(the “Arbitrator”) during a hearing in Washington, D.C. on December 19th through
21st, 2016; and

WHEREAS, while a decision on the Claim was pending, the Debtors and the 1974
Plan negotiated in good faith concerning a settlement of the Claim, with the
Debtors regularly consulting during such negotiations with major stakeholders in
the Bankruptcy Case; and

WHEREAS, the Debtors, while denying the merits of the Claim, recognize that an
Arbitrator’s award allowing the Claim in full or in substantial part would be
disruptive to the Debtors’ reorganization efforts in the United States and to
the businesses of the Affiliated Non-Debtors, and accordingly believe that it is
in the best interest of the Debtors, the Debtors’ chapter 11 estates, and the
Affiliated Non-Debtors to settle the Demand and treat the Claim by means of a
commitment to pay in full a compromised sum under the terms of this Settlement
Agreement; and

WHEREAS, on January 25, 2017, while the Arbitrator’s decision was pending, the
Parties reached an agreement in principle to settle the Claim, subject to
further documentation, and instructed the Arbitrator not to release his
decision; and

WHEREAS, on January 27, 2017, the Debtors filed the Second Amended Joint Plan of
Reorganization of Debtors and Debtors in Possession [Docket No. 2229] (the
“Plan”); and

WHEREAS, the Parties now desire to document their settlement, which resolves all
potential or existing claims and disputes between them relating to the Demand
and the Claim under ERISA and in the Bankruptcy Case; and

WHEREAS, no award has been issued by the Arbitrator concerning the Claim, nor
will be issued, pending the execution and performance of this Settlement
Agreement.

NOW THEREFORE, for and in sufficient consideration of the promises and mutual
covenants contained herein, the Debtors, the Affiliated Non-Debtors and the 1974
Plan agree as follows:

AGREEMENT

1.    Effectiveness of Settlement Agreement. This Settlement Agreement shall
become effective on the date this Settlement Agreement is fully executed and has
been approved by an order of the Bankruptcy Court (the “Agreement Effective
Date”).

 

-2-



--------------------------------------------------------------------------------

2.    The Debtors’ Commitments.

2.1.    The Plan may be amended, modified or supplemented in the Debtors’
discretion, provided that such amended, modified or supplemented Plan provides
for the allowance, payment and other treatment of the 1974 Plan’s Claim set
forth in this Section 2 (a “Permitted Plan”).

2.2.    The Plan or any Permitted Plan shall classify the Claim in Class 7
against every Debtor Group (substantially as defined in the Plan) in the amount
of Seventy-Five Million Dollars and zero cents ($75,000,000.00), which shall be
an allowed claim (the “Allowed Claim”).

2.3.     On and after the effective date of the Plan or Permitted Plan (the
“Plan Effective Date”), the Allowed Claim shall be paid according to the
following schedule (the “Payment Schedule”),1 and time shall be considered of
the essence:

 

Payment Date

(or first business day thereafter)

   Amount   Plan Effective Date (“Payment 1”)    $ 5,000,000.00   90 days
following Payment 1 (“Payment 2”)    $ 10,000,000.00   One year anniversary of
Payment 2    $ 15,000,000.00   Two year anniversary of Payment 2    $
15,000,000.00   Three year anniversary of Payment 2    $ 15,000,000.00   Four
year anniversary of Payment 2    $ 15,000,000.00  

2.4.    Payments shall be made to the 1974 Plan by wire transfer in accordance
with instructions provided by the 1974 Plan.

2.5.    The Debtors shall promptly seek approval of this Settlement Agreement
and the allowance and treatment of the Claim set forth above in connection with
confirmation of the Plan or any Permitted Plan.

2.6.    Upon the Agreement Effective Date, the Objection, styled Objection of
the Debtors to Claim Number 4722 Filed by the United Mine Workers of America
1974 Pension Plan and Trust [Docket No. 1264], will be deemed resolved and
withdrawn with prejudice.

 

1  Payment Schedule payments will be made by the “Reorganized Debtors,” as that
term is defined in the Plan.

 

-3-



--------------------------------------------------------------------------------

3.    No Further Obligations to the 1974 Plan. Upon the Agreement Effective
Date, the payment obligations set forth in this Settlement Agreement are all the
payments owed to the 1974 Plan related to the Demand and the Claim. Under no
circumstances shall the 1974 Plan receive more than $75,000,000.00, absent a
breach of this Settlement Agreement as governed by Section 21 herein.

4.    Termination. This Settlement Agreement shall automatically terminate, and
shall have no further force or effect, if the Bankruptcy Court refuses to
approve this Settlement Agreement or if the Plan Effective Date has not occurred
by October 13, 2017.    (The date of the earliest of those events shall be the
“Termination Date.”)

5.    Joint and Several Liability. On and after the Agreement Effective Date,
the Reorganized Debtors and Affiliated Non-Debtors shall be jointly and
severally liable to the 1974 Plan for all obligations under this Settlement
Agreement.

6.    The 1974 Plan’s Commitments. Prior to the Termination Date, the 1974 Plan
agrees that it shall:

(a)    subject to the receipt by the 1974 Plan of a disclosure statement and
other solicitation materials that have been approved by the Bankruptcy Court as
complying with section 1126(b) of the Bankruptcy Code, to the extent solicited,
timely vote or cause or direct to be voted the Claim in favor of the Plan or any
Permitted Plan by delivering its duly executed and completed ballots accepting
such chapter 11 plan on a timely basis following the commencement of
solicitation;

(b)    subject to the receipt by the 1974 Plan of a disclosure statement and
other solicitation materials that have been approved by the Bankruptcy Court as
complying with section 1126(b) of the Bankruptcy Code, not change or withdraw
(or cause or direct to be changed or withdrawn) such vote;

(c)     not take any action that is inconsistent in any material respect with,
or is intended to frustrate or impede approval and consummation of the Plan or
any Permitted Plan;

(d)    not directly or indirectly object to, delay, impede or take any other
action to materially interfere with acceptance, confirmation, consummation or
implementation of the Plan or any Permitted Plan;

(e)    file a statement in support of the approval of the Plan or any Permitted
Plan and this Settlement Agreement; and

(f)    not take any action to enforce this Settlement Agreement against any
Affiliated Non-Debtor (other than the provision of a notice of Payment Default
in accordance with Section 21.3) until after the 1974 Plan has first taken
action to enforce this Settlement Agreement against PEC and PEC’s first tier
domestic subsidiaries.

7.    Stipulation Resolving Contested Matter. Upon the Agreement Effective Date,
the Objection will deemed resolved through the implementation of this Settlement
Agreement. Thereafter, the Debtors and the 1974 Plan will cause the filing of
any stipulation of

 

-4-



--------------------------------------------------------------------------------

dismissal necessary to terminate the Objection (the “Stipulation”). On or before
three (3) business days after the Agreement Effective Date, the Reorganized
Debtors shall file the Stipulation with the Bankruptcy Court.

8.    Mutual Releases.

 

  a) Except for the rights and obligations either arising from or expressly
reserved in this Settlement Agreement, the 1974 Plan, on behalf of itself and
its respective representatives, successors, and assigns (the “1974 Plan
Releasors”) discharges and releases the Debtors, the Reorganized Debtors,
Metropolitan Collieries Pty Ltd, Helensburgh Coal Pty Ltd, the Affiliated
Non-Debtors and their respective affiliates, parents and subsidiaries, and each
of their principals, shareholders, directors, officers, members, employees,
professionals, insurers, representatives and agents, from any and all claims,
damages, causes of actions, judgments, obligations, attorneys’ fees,
indemnities, subrogations, duties, contracts, liens, demands, controversies and
liabilities of any and every nature at law or in equity, liquidated or
unliquidated, known or unknown, suspected or unsuspected, disclosed or
undisclosed, matured or unmatured, foreseeable or unforeseeable that the 1974
Plan Releasors now have or may have had, or thereafter claim to have, from the
beginning of time through the date of this Settlement Agreement related to the
Demand and/or the Claim.

 

  b) Except for the rights and obligations either arising from or expressly
reserved in this Settlement Agreement, the Debtors, the Reorganized Debtors,
Metropolitan Collieries Pty Ltd, Helensburgh Coal Pty Ltd, and the Affiliated
Non-Debtors on behalf of themselves and their respective representatives,
successors, and assigns (the “Affiliated Releasors”) discharge and release the
1974 Plan and its respective affiliates, parents and subsidiaries, trustees,
principals, shareholders, directors, officers, members, employees,
professionals, insurers, beneficiaries, representatives and agents, from any and
all claims, damages, causes of actions, judgments, obligations, attorneys’ fees,
indemnities, subrogations, duties, contracts, liens, demands, controversies and
liabilities of any and every nature at law or in equity, liquidated or
unliquidated, known or unknown, suspected or unsuspected, disclosed or
undisclosed, matured or unmatured, foreseeable or unforeseeable that the
Affiliated Releasors now have or may have had, or thereafter claim to have, from
the beginning of time through the date of this Settlement Agreement related to
the Demand and/or the Claim.

9.    Non-Disparagement. The Parties, including their respective officers,
employees, agents, and representatives, hereby agree:

9.1.    That, other than what is necessary and appropriate for inclusion in
formal court submissions in conjunction with seeking court approval of this
Settlement Agreement, they will not make or cause or encourage others to make
statements, written or oral defaming, disparaging

 

-5-



--------------------------------------------------------------------------------

or criticizing the reputation, practices or conduct of the other Parties or its
present or former directors, officers, employees or agents in relation to the
matters encompassed by this Settlement Agreement or any matter, transaction or
activity related thereto. It is understood, however, that a Party’s reference to
the Claim (and any attachments filed therewith) or the Motion for Relief From
the Automatic Stay [Dkt No. 1338] (and any attachments filed therewith) is not a
breach of this Section 9. Notwithstanding the previous sentence, a Party’s
entire statement is not automatically shielded from this Section 9 merely
because the statement refers to the Claim or Motion for Relief From the
Automatic Stay.

9.2.    That they will not materially encourage or materially assist any other
person or entity in developing, commencing, maintaining or prosecuting any
claims or causes of action against the other Parties or such other Parties’
present or former directors, officers, employees or agents relating in any way
to the matters encompassed by this Settlement Agreement or any matter,
transaction or activity related thereto.

9.3.    That this Section 9 of this Settlement Agreement shall not apply to
circumstances in which a Party is compelled to provide information in response
to legal process that it has not solicited, in the form of regulatory request or
demand, deposition, subpoena or similar process, provided such Party shall
provide the other Parties with prompt written notice under Section 22 of this
Settlement Agreement of any such event so that the other Parties shall have the
opportunity to oppose or otherwise contest any such process, at no cost to the
Party receiving such process.

10.    No Collective Bargaining Agreement. The Debtors’ and the Affiliated
Non-Debtors’ entry into this Settlement Agreement shall not cause any of the
Debtors, the Reorganized Debtors or the Affiliated Non-Debtors to be deemed a
party to any collective bargaining agreement with the United Mine Workers of
America (“UMWA”) or any UMWA-represented employee or create any collective
bargaining relationship between the Debtors, the Reorganized Debtors or the
Affiliated Non-Debtors and the UMWA or any employees represented by the UMWA for
any purpose under the National Labor Relations Act, the Labor Management
Relations Act, or any other labor and employment laws; and nothing herein shall
affect any contract or bargaining relationship with the UMWA that may otherwise
exist without regard to this Settlement Agreement.

11.    Authority. The Debtors and the 1974 Plan each represent that the person
executing this Settlement Agreement on their behalf has the full authority and
power to execute for and bind such Party to the terms hereof. PAH represents
that the person executing this Settlement Agreement has the full authority and
power to execute for and bind the Affiliated Non-Debtors to the terms hereof,
and to bind Metropolitan Collieries Pty Ltd and Helensburgh Coal Pty Ltd to the
terms of Section 8 hereof.

12.    Entire Agreement, Modification, Amendment, or Supplement. This Settlement
Agreement, together with the terms of the Plan or any Permitted Plan shall
constitute the entire agreement among the Parties with respect to the subject
matter hereof and supersedes all previous agreements, promises, representations,
understandings and negotiations whether written or oral. No modification,
amendment, supplement to or waiver of this Settlement Agreement shall be binding
upon the Parties hereto unless made in writing and duly signed by

 

-6-



--------------------------------------------------------------------------------

the Parties to this Settlement Agreement. Each Party represents that it has
reviewed the terms of the Settlement Agreement and hereby acknowledges its
intent to be bound by the terms of each of the same.

13.    Binding Agreement. This Settlement Agreement shall inure to the benefit
of and be binding upon the signatories hereto and their respective legal
representatives, successors and assigns. PAH holds any releases or any other
covenants made in favor of any entity that is not a Party and that may have the
benefit of any such release or covenant (including Metropolitan Collieries Pty
Ltd and Helensburgh Coal Pty Ltd) on trust for and on behalf of and for the
benefit of such entity.

14.    Governing Law. This Settlement Agreement shall be governed by and
construed in accordance with the laws of the State of Missouri without regard to
choice of law rules.

15.    Counterparts. This Settlement Agreement may be executed in multiple
counterparts, all of which together shall constitute one and the same
instrument.

16.    Voluntary Execution. Each of the Parties to this Settlement Agreement,
and each person executing this Settlement Agreement on behalf of a Party hereto,
represents and warrants that the signatory is duly authorized to execute this
Settlement Agreement on the Party’s behalf, and that the Party is fully bound
under the law of its domicile to the terms hereof. Each of the Parties to this
Settlement Agreement acknowledges that it is executing this Settlement Agreement
voluntarily and of its own free will, and that it fully understands the terms of
this Settlement Agreement. Each such Party further acknowledges that it has had
an opportunity to review all of the terms of this Settlement Agreement fully and
to discuss its terms with its legal counsel prior to its execution.

17.    No Admission of Fault or Liability. This Settlement Agreement shall not
be construed or deemed to be an admission or concession by any signatory hereto
of any jurisdiction, claim, fault, liability or damages whatsoever.

18.    No Assignment of Claim. The signatories hereto represent and warrant that
they have not previously assigned or purported to assign or to transfer to any
person or entity any of the claims herein settled, released or waived.

19.    Fees and Expenses. Each signatory hereto shall be responsible for their
own fees and expenses in connection with this Settlement Agreement.

20.    No Waiver. No failure or delay by the Parties in exercising any right or
remedy provided by law under or pursuant to this Settlement Agreement shall
impair such right or remedy or be construed as a waiver or variation of it or
preclude its exercise at any subsequent time, and no single or partial exercise
of any such right or remedy shall preclude any other or further exercise of it
or the exercise of any other right or remedy.

 

-7-



--------------------------------------------------------------------------------

21.    Default and Remedies for Breach.

21.1.    The Parties acknowledge and agree that a breach of the provisions of
this Settlement Agreement by any Party would cause irreparable damage to the
others and that such others would not have an adequate remedy at law for such
damage. Therefore, the obligations set forth in this Settlement Agreement shall
be enforceable by a decree of specific performance issued by any court of
competent jurisdiction, and appropriate injunctive relief may be applied for and
granted in connection therewith. Such remedies shall, however, be cumulative and
not exclusive and shall be in addition to any other remedies that the
signatories hereto may have under this Settlement Agreement or otherwise.

21.2.    The failure of the Reorganized Debtors to pay the Allowed Claim to the
1974 Plan, in whole or in part, in accordance with the Payment Schedule shall be
deemed a “Payment Default”. From and after the date of any Payment Default until
all amounts then due under this Settlement Agreement shall have been paid in
full, interest shall accrue for each such day on all amounts then due under this
Settlement Agreement at the annual rate of 6.0%, compounded monthly.

21.3.    The payments listed in the Payment Schedule shall be accelerated and
immediately due and payable in full on the earlier of (i) the date any
Reorganized Debtor files a voluntary petition for relief under title 11 of the
U.S. Code or is the subject of an order for relief as debtor in a case under
title 11 of the U.S. Code and (ii) thirty (30) days after provision by the 1974
Plan of notice in accordance with Section 22 of this Settlement Agreement to the
Reorganized Debtors and Affiliated Non-Debtors of a Payment Default unless such
Payment Default has been cured by payment of all amounts then due under this
Settlement Agreement before the expiration of the thirty (30) day period.

21.4.    In the event of a Payment Default, the 1974 Plan shall comply with
Section 6(f) of this Settlement Agreement before the 1974 Plan may commence
proceedings against one or more of the Affiliated Non-Debtors for the payment of
any unpaid portion of the Allowed Claim in a superior court of record in
Australia. The relevant Affiliated Non-Debtors shall submit to the jurisdiction
of the relevant Australian Court.

21.5.    For the avoidance of doubt, nothing in section 21.4 shall operate or be
construed to prevent, preclude, inhibit or restrict the right of any Affiliated
Non-Debtor from contesting the jurisdiction of any court in Australia, the
United States or elsewhere in relation to any claim made, or legal proceeding
commenced or maintained, against it by the 1974 Plan (including the 1974 Plan’s
related entities, affiliates or assignees) which is made, commenced or
maintained for a purpose other than to cure the Payment Default (and any
associated legal costs orders).

21.6.    Each of the Parties irrevocably waives any right to jury trial that
might arise in connection with an action enforcing rights under this Settlement
Agreement against such Party.

 

-8-



--------------------------------------------------------------------------------

22.    Notices. All notices hereunder shall be deemed given if in writing and
delivered, if sent by courier or by registered or certified mail (return receipt
requested) to the following addresses:

 

  a) If to the Debtors/Reorganized Debtors:

A. Verona Dorch

EVP, Chief Legal Officer & Government Affairs

Peabody Energy

701 Market Street

Saint Louis, Missouri 63101

With a copy to

Miguel F. Eaton

Jones Day

51 Louisiana Ave, N.W.

Washington, D.C. 20001

 

  b) If to the Affiliated Non-Debtors:

Janette Hewson

VP Government Relations & General Counsel

Peabody Energy Australia

Level 5, 100 Melbourne Street

South Brisbane Qld 4101

With a copy to

Katie Higgins

Jones Day

Aurora Place, Level 41, 88 Phillip Street

Sydney NSW 2000 Australia

 

  c) If to the 1974 Plan:

Glenda Finch, General Counsel

UMWA Health and Retirement Funds

2121 K Street NW, Suite 350

Washington, DC 20037

gfinch@umwafunds.org

With a copy to

John C. Goodchild, III

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103-2921

john.goodchild@morganlewis.com

 

-9-



--------------------------------------------------------------------------------

23.    Drafting. This Settlement Agreement has been drafted by all Parties and
shall not be construed against one or in favor of any other by reason of any
presumption concerning the drafting of the Settlement Agreement.

[Remainder of page intentionally left blank.]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Settlement Agreement
effective as of the date above written.

 

Peabody Energy Corporation, on its own behalf and on behalf of each affiliate
Debtor     The United Mine Workers of America 1974 Pension Plan and Trust By:   

/s/ A. Verona Dorch

    By:  

/s/ Glenda A. Finch

   A. Verona Dorch          Chief Legal Officer       On:   

March 14

  , 2017     On:  

March 14

  , 2017

 

Executed for and on behalf of each of Peabody Australia Holdco Pty Ltd,

and each of the entities listed on Schedule 2 ACN 154 820 130:

 

/s/ Maria Da Conceicao de Santana                March 15, 2017

  Signature of director  

MARIA DA CONCEICAO DE SANTANA

  Full name of director  

 

-11-



--------------------------------------------------------------------------------

Schedule 1 – 152 Direct and Indirect Subsidiaries as Debtors and Debtors in
Possession

 

      

Debtor’s Name

  

Debtor’s Case No.

    1.      American Land Development, LLC      16-42535     2.      American
Land Holdings of Colorado, LLC      16-42540     3.      American Land Holdings
of Illinois, LLC      16-42600     4.      American Land Holdings of Indiana,
LLC      16-42546     5.      American Land Holdings of Kentucky, LLC     
16-42589     6.      American Land Holdings of New Mexico, LLC      16-42579    
7.      American Land Holdings of West Virginia, LLC      16-42571     8.     
Arid Operations, Inc.      16-42562     9.      Big Ridge, Inc.      16-42553  
  10.      Big Sky Coal Company      16-42530     11.      Black Hills Mining
Company, LLC      16-42544     12.      BTU Western Resources, Inc.     
16-42554     13.      Caballo Grande, LLC      16-42559     14.      Caseyville
Dock Company, LLC      16-42537     15.      Central States Coal Reserves of
Illinois, LLC      16-42688     16.      Central States Coal Reserves of
Indiana, LLC      16-42551     17.      Century Mineral Resources, Inc.     
16-42567     18.      Coal Reserve Holding Limited Liability Company No. 1     
16-42543     19.      COALSALES II, LLC      16-42570     20.      Colorado
Yampa Coal Company, LLC      16-42560     21.      Conservancy Resources, LLC   
  16-42564     22.      Cottonwood Land Company      16-42572     23.     
Cyprus Creek Land Company      16-42534     24.      Cyprus Creek Land Resources
LLC      16-42602     25.      Dyson Creek Coal Company, LLC      16-42612    
26.      Dyson Creek Mining Company, LLC      16-42621     27.      El Segundo
Coal Company, LLC      16-42691     28.      Empire Land Holdings, LLC     
16-42692     29.      Falcon Coal Company, LLC      16-42547     30.      Four
Star Holdings, LLC      16-42556     31.      Francisco Equipment Company, LLC
     16-42568     32.      Francisco Land Holdings Company, LLC      16-42580  
  33.      Francisco Mining, LLC      16-42591     34.      Gallo Finance
Company, LLC      16-42586     35.      Gold Fields Chile, LLC      16-42548    
36.      Gold Fields Mining, LLC      16-42561     37.      Gold Fields Ortiz,
LLC      16-42578     38.      Hayden Gulch Terminal, LLC      16-42583     39.
     Highwall Mining Services Company      16-42588     40.      Hillside
Recreational Lands, LLC      16-42594     41.      HMC Mining, LLC      16-42566
    42.      Illinois Land Holdings, LLC      16-42599     43.      Independence
Material Handling, LLC      16-42606     44.      James River Coal Terminal, LLC
     16-42569     45.      Juniper Coal Company, LLC      16-42577     46.     
Kayenta Mobile Home Park, Inc.      16-42607     47.      Kentucky Syngas, LLC
     16-42618     48.      Kentucky United Coal, LLC      16-42573  

 

-12-



--------------------------------------------------------------------------------

    

Debtor’s Name

  

Debtor’s Case No.

  49.    Lively Grove Energy, LLC      16-42595   50.    Marigold Electricity,
LLC      16-42628   51.    Midco Supply and Equipment Corporation      16-42585
  52.    Midwest Coal Acquisition Corp.      16-42576   53.    Midwest Coal
Reserves of Illinois, LLC      16-42597   54.    Midwest Coal Reserves of
Indiana, LLC      16-42611   55.    Midwest Coal Reserves of Kentucky, LLC     
16-42620   56.    Moffat County Mining, LLC      16-42636   57.    Mustang
Energy Company, LLC      16-42657   58.    New Mexico Coal Resources, LLC     
16-42647   59.    NM Equipment Company, LLC      16-42582   60.    Pacific
Export Resources, LLC      16-42598   61.    Peabody America, LLC      16-42609
  62.    Peabody Archveyor, L.L.C.      16-42623   63.    Peabody Arclar Mining,
LLC      16-42545   64.    Peabody Asset Holdings, LLC      16-42555   65.   
Peabody Bear Run Mining, LLC      16-42565   66.    Peabody Bear Run Services,
LLC      16-42574   67.    Peabody Caballo Mining, LLC      16-42533   68.   
Peabody Cardinal Gasification, LLC      16-42542   69.    Peabody China, LLC   
  16-42552   70.    Peabody Coalsales, LLC      16-42539   71.    Peabody
COALTRADE International (CTI), LLC      16-42590   72.    Peabody COALTRADE, LLC
     16-42575   73.    Peabody Colorado Operations, LLC      16-42563   74.   
Peabody Colorado Services, LLC      16-42531   75.    Peabody Coulterville
Mining, LLC      16-42550   76.    Peabody Development Company, LLC     
16-42558   77.    Peabody Electricity, LLC      16-42532   78.    Peabody
Employment Services, LLC      16-42538   79.    Peabody Energy Generation
Holding Company      16-42656   80.    Peabody Energy Investments, Inc.     
16-42642   81.    Peabody Energy Solutions, Inc.      16-42632   82.    Peabody
Gateway North Mining, LLC      16-42624   83.    Peabody Gateway Services, LLC
     16-42581   84.    Peabody Holding Company, LLC      16-42592   85.   
Peabody Holdings (Gibraltar) Limited      16-42604   86.    Peabody IC Funding
Corporation      16-42615   87.    Peabody IC Holdings, LLC      16-42601   88.
   Peabody Illinois Services, LLC      16-42610   89.    Peabody Indiana
Services, LLC      16-42619   90.    Peabody International Investments, Inc.   
  16-42536   91.    Peabody International Services, Inc.      16-42541   92.   
Peabody Investments Corp.      16-42549   93.    Peabody Magnolia Grove
Holdings, LLC      16-42587   94.    Peabody Midwest Management Services, LLC   
  16-42593   95.    Peabody Midwest Mining, LLC      16-42667   96.    Peabody
Midwest Operations, LLC      16-42660   97.    Peabody Midwest Services, LLC   
  16-42608   98.    Peabody Mongolia, LLC      16-42617  

 

-13-



--------------------------------------------------------------------------------

      

Debtor’s Name

  

Debtor’s Case No.

    99.      Peabody Natural Gas, LLC      16-42626     100.      Peabody
Natural Resources Company      16-42634     101.      Peabody New Mexico
Services, LLC      16-42646     102.      Peabody Operations Holding, LLC     
16-42678     103.      Peabody Powder River Mining, LLC      16-42666     104.  
   Peabody Powder River Operations, LLC      16-42676     105.      Peabody
Powder River Services, LLC      16-42613     106.      Peabody PowerTree
Investments, LLC      16-42596     107.      Peabody Recreational Lands, L.L.C.
     16-42605     108.      Peabody Rocky Mountain Management Services, LLC     
16-42603     109.      Peabody Rocky Mountain Services, LLC      16-42616    
110.      Peabody Sage Creek Mining, LLC      16-42625     111.      Peabody
School Creek Mining, LLC      16-42633     112.      Peabody Services Holdings,
LLC      16-42645     113.      Peabody Southwest, LLC      16-42631     114.  
   Peabody Southwestern Coal Company, LLC      16-42641     115.      Peabody
Terminal Holding Company, LLC      16-42650     116.      Peabody Terminals, LLC
     16-42614     117.      Peabody Trout Creek Reservoir LLC      16-42622    
118.      Peabody Twentymile Mining, LLC      16-42627     119.      Peabody
Venezuela Coal Corp.      16-42651     120.      Peabody Venture Fund, LLC     
16-42637     121.      Peabody-Waterside Development, L.L.C.      16-42662    
122.      Peabody Western Coal Company      16-42644     123.      Peabody Wild
Boar Mining, LLC      16-42672     124.      Peabody Wild Boar Services, LLC   
  16-42677     125.      Peabody Williams Fork Mining, LLC      16-42630    
126.      Peabody Wyoming Gas, LLC      16-42640     127.      Peabody Wyoming
Services, LLC      16-42653     128.      PEC Equipment Company, LLC     
16-42673     129.      PG INVESTMENTS SIX, L.L.C.      16-42638     130.     
Point Pleasant Dock Company, LLC      16-42655     131.      Pond River Land
Company      16-42629     132.      Porcupine Production, LLC      16-42648    
133.      Porcupine Transportation, LLC      16-42665     134.      Riverview
Terminal Company      16-42664     135.      Sage Creek Holdings, LLC     
16-42670     136.      Sage Creek Land & Reserves, LLC      16-42635     137.  
   School Creek Coal Resources, LLC      16-42643     138.      Seneca Coal
Company, LLC      16-42652     139.      Seneca Property, LLC      16-42659    
140.      Shoshone Coal Corporation      16-42668     141.      Southwest Coal
Holdings, LLC      16-42674     142.      Star Lake Energy Company, L.L.C.     
16-42639     143.      Sugar Camp Properties, LLC      16-42649     144.     
Thoroughbred Generating Company, L.L.C.      16-42679     145.      Thoroughbred
Mining Company LLC.      16-42680     146.      Twentymile Coal, LLC     
16-42669     147.      Twentymile Equipment Company, LLC      16-42675     148.
     Twentymile Holdings, LLC      16-42654  

 

-14-



--------------------------------------------------------------------------------

    

Debtor’s Name

  

Debtor’s Case No.

  149.    United Minerals Company, LLC      16-42663   150.    West Roundup
Resources, LLC      16-42671   151.    Wild Boar Equipment Company, LLC     
16-42658   152.    Wild Boar Land Holdings Company, LLC      16-42661  

 

-15-



--------------------------------------------------------------------------------

Schedule 2 – List of Affiliated Non-Debtors

 

Peabody Entity

  1.      Peabody Acquisition Co. No. 5 Pty Ltd   2.      Peabody Australia
Intermediate Pty Ltd   3.      Peabody Energy Australia Pty Ltd   4.     
Peabody MCC Holdco Pty Ltd   5.      Peabody Acquisition Co. No. 2 Pty Ltd   6.
     Peabody Acquisition Coöperatie U.A. The Netherlands   7.      Peabody AMBV2
B.V. The Netherlands   8.      PEAMCoal Holdings Pty Ltd   9.      PEAMCoal Pty
Ltd   10.      Peabody Energy Australia PCI Pty Ltd   11.      Peabody Olive
Downs Pty Ltd   12.      Peabody Capricorn Pty Ltd   13.      Peabody West
Burton Pty Ltd   14.      Peabody BB Interests Pty Ltd   15.      Peabody
Moorvale West Pty Ltd   16.      Peabody West Walker Pty Ltd   17.      Peabody
West Rolleston Pty Ltd   18.      Peabody Custom Mining Pty Ltd   19.     
Peabody Energy Australia PCI Equipment Pty Ltd   20.      Peabody Energy
Australia PCI Mine Management Pty Ltd   21.      Peabody Moorvale Pty Ltd   22.
     Peabody Coppabella Pty Ltd

 

-16-



--------------------------------------------------------------------------------

Peabody Entity

23.    Peabody Energy Australia PCI Rush Pty Ltd 24.    Peabody Budjero Holdings
Pty Ltd 25.    Peabody Budjero Pty Ltd 26.    Peabody Energy Australia PCI
(Berrigurra) Pty Ltd 27.    Peabody Australia Mining Pty Ltd 28.    Peabody
Energy Australia Coal Pty Ltd 29.    Peabody COALSALES Australia Pty Ltd 30.   
Peabody COALTRADE Australia Pty Ltd 31.    Peabody Pastoral Holdings Pty Ltd 32.
   Peabody (Kogan Creek) Pty Ltd 33.    Peabody (Wilkie Creek) Pty Ltd 34.   
Peabody CHPP Pty Ltd 35.    Peabody (Bowen) Pty Ltd 36.    North Goonyella Coal
Mines Pty Ltd 37.    Peabody (Burton Coal) Pty Ltd 38.    Burton Coal Pty Ltd
39.    Millennium Coal Pty Ltd 40.    Wilpinjong Pty Ltd 41.    Excel Equities
International Pty Ltd 42.    Wambo Coal Pty Ltd 43.    North Wambo Pty Ltd 44.
   Wambo Coal Terminal Pty Ltd 45.    Wambo Open Cut Pty Ltd

 

-17-



--------------------------------------------------------------------------------

Peabody Entity

46.    Peabody Coaltrade Asia Private Ltd 47.    Peabody Global Services Pte.
Ltd – Singapore 48.    Peabody Investment & Development Business Services
Beijing Co., Ltd – China 49.    Peabody COALSALES Pacific Pty Ltd

 

-18-